                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


CHANTEL SHARAE LOUISE BEETUS,

                          Plaintiff,
                                                         Case No. 4:19-cv-00044-SLG
                 v.

UNITED STATES OF AMERICA,

                          Defendant.



                             ORDER RE MOTION TO DISMISS

           Before the Court at Docket 10 is Defendant United States of America’s

Motion to Dismiss. Plaintiff Chantel Sharae Louise Beetus opposed at Docket 20.

The United States replied at Docket 25. Oral argument was not requested and

was not necessary to the Court's decision. For the following reasons, the United

States’ Motion to Dismiss will be denied.

      I.     BACKGROUND

             A. Statutory Background

           In 1975, Congress passed the Indian Self–Determination and Education

Assistance Act (“ISDEAA”).1 “The ISDEAA created a system by which tribes could

take over the administration of programs operated by the [Bureau of Indian




1
    Pub. L. No. 93–638, 88 Stat. 2203 (1975) (codified as amended at 25 U.S.C. § 5301 et seq.).




            Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 1 of 17
Affairs].”2 Pursuant to the ISDEAA, a tribe “receiving a particular service from the

BIA may submit a contract proposal to the BIA to take over the program and

operate it as a contractor and receive the money that the BIA would have otherwise

spent on the program.”3 To further promote Indian self-determination, Congress

enacted the Tribal Self–Governance Act of 1994 (“TSGA”) as an amendment to

the ISDEAA.4 The TSGA permits certain tribes to enter into self-governance

compacts with the federal government.5 The self-governance compacts “become

the basis for annual funding agreements that ‘give the tribes a block of funding that

they can allocate as they see fit,’ thus ensuring greater tribal control over the

design and implementation of compact programs.”6 Together, the ISDEAA as

amended by the TSGA “enable[s] tribes to run health, education, economic

development, and social programs for themselves.                        This strengthened self-

government supported Congress' decision to authorize tribes to withdraw trust

funds from Federal Government control and place the funds under tribal control.”7




2
  Shirk v. U.S. ex rel. Dep't of Interior, 773 F.3d 999, 1002 (9th Cir. 2014) (alteration in original)
(internal quotation marks omitted) (quoting Los Coyotes Band of Cahuilla & Cupeño Indians v.
Jewell, 729 F.3d 1025, 1033 (9th Cir. 2013)).
3
    Id. (quoting Los Coyotes Band of Cahuilla & Cupeño Indians, 729 F.3d at 1033).
4
    See id.; see also Pub. L. No. 103–413, 108 Stat. 4270 (1994).
5
    Shirk, 773 F.3d at 1002.
6
    Id. (quoting Los Coyotes Band of Cahuilla & Cupeño Indians, 729 F.3d at 1031 n.3).
7
    United States v. Jicarilla Apache Nation, 564 U.S. 162, 180 n.8 (2011) (citation omitted).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 2 of 17
           Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 2 of 17
          After it enacted the ISDEAA, Congress extended the Federal Tort Claims

Act’s (“FTCA”) waiver of sovereign immunity to certain claims resulting from the

performance of ISDEAA contracts or agreements.8 The extension, commonly

known as Section 314, provides:

          [A]n Indian tribe, tribal organization or Indian contractor is deemed
          hereafter to be part of the Bureau of Indian Affairs in the Department
          of the Interior or the Indian Health Service in the Department of Health
          and Human Services while carrying out any such contract or
          agreement and its employees are deemed employees of the Bureau
          or Service while acting within the scope of their employment in
          carrying out the contract or agreement . . . [A]ny civil action or
          proceeding involving such claims brought hereafter against any tribe,
          tribal organization, Indian contractor or tribal employee covered by
          this provision shall be deemed to be an action against the United
          States and will be . . . afforded the full protection and coverage of the
          Federal Tort Claims Act.9

In short, Indian tribes, tribal organizations, Indian contractors, and their employees

are protected by the FTCA when they are carrying out functions authorized in or

under an ISDEAA agreement or contract, and the United States is subject to

potential tort liability for the acts or omissions of tribal employees.10



8
  The Federal Tort Claims Act provides for a limited waiver of sovereign immunity by granting
federal district courts jurisdiction over “civil actions on claims against the United States . . . for
injury or loss of property, or personal injury or death caused by the negligent or wrongful act or
omission of any employee of the Government while acting within the scope of his office or
employment.” 28 U.S.C. § 1346(b)(1). “While waiving sovereign immunity so parties can sue
the United States directly for harms caused by its employees, the FTCA made it more difficult to
sue the employees themselves by adding a judgment bar provision.” Brownback v. King, 141 S.
Ct. 740, 746 (2021).
9
    Pub. L. No. 101–512, Title III, § 314, 104 Stat. 1915, 1959–60 (1990) (25 U.S.C. § 5321 note).
10
     Colbert v. United States, 785 F.3d 1384, 1390 (11th Cir. 2015).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 3 of 17
           Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 3 of 17
          Whether the actions of Tanana Chiefs Conference (“TCC”)11 and Tanana

Tribal Council (“TTC”)12, and their employees, while allegedly carrying out an

ISDEAA agreement or contract, falls within the ambit of Section 314, thereby

subjecting the United States to potential FTCA liability, is at issue in this case.

             B. Factual & Procedural Background

          Ms. Beetus initiated this action on December 19, 2019.13 Plaintiff, who was

a minor at the time, alleges that she was sexually assaulted by Eric Adams, an

employee of TCC and/or TTC, while attending a cultural and wellness camp

(“Culture Camp”) on an island in the Yukon River about 16 miles upriver from

Tanana Village, Alaska, in June 2017.14               Mr. Adams was a boat operator

responsible for transporting camp participants to and from the island camp.15

Plaintiff brings various tort claims, primarily alleging that the sexual assault was

proximately caused by TCC’s and/or TTC’s failure to adequately safeguard minor


11
  Tanana Chiefs Conference is the English name for the Dena’ Nena’ Henash non-profit
organization, which represents the interests of its 42 Alaska Native Village members, including
the Native Village of Tanana. See Docket 1 at 2, ¶ 3 (Compl.); see also Docket 10-1 (Articles of
Incorporation and Bylaws of Dena’ Nena’ Henash); Docket 10-8 at 2, 3 ¶¶ 4, 5, (Aff. of Doreen
Deaton).
12
  Tanana Tribal Council is “a governing body made up of and providing governance to the”
Native Village of Tanana, a federally recognized Indian Tribe. See Docket 1 at 4, ¶ 6 (Compl.);
see also Docket 10-8 at 3 ¶ 5 (Aff. of Doreen Deaton).
13
     See Docket 1 (Compl.).
14
  Docket 1 at 4–5, ¶¶ 10–12 (Compl.); Docket 1 at 6, ¶ 15 (“Eric Adams was acting in the
course and scope of his employment as an employee and/or agent and/or apparent agent of
Tanana Chiefs Conference and/or Tanana Tribal Council.”); Docket 20 at 4–5 (Opp.).
15
     Docket 1 at 6, ¶ 15 (Compl.).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 4 of 17
           Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 4 of 17
camp participants and hire, train, and supervise employees, including Eric Adams,

among other claims.16

          The Complaint further alleges that the Culture Camp was organized,

managed, and funded pursuant to an ISDEAA contract or agreement between the

United States and TCC and/or TTC.17 Since Ms. Beetus asserts that the alleged

conduct of TCC and/or TTC—and their employees—occurred while carrying out

an ISDEAA contract or agreement, Ms. Beetus invokes Section 314 to construe

her claims as an action against the United States pursuant to the FTCA. 18 On

June 15, 2020, the Government moved to dismiss for lack of subject matter

jurisdiction.19




16
     Docket 1 at 10–14, ¶¶ 29–41 (Compl.).
17
   Docket 1 at 4–5, ¶ 11 (Compl.) (The Culture Camp “was a program involving numerous
camps conducted by the Tanana Chiefs Conference, and the . . . Culture Camp was a part of
that program and was hosted by the Tanana Tribal Council, pursuant to moneys obtained by the
Tanana Chiefs Conference from the United States Government . . . .”); Docket 1 at 3, ¶ 5
(“Tanana Chiefs Conference . . . is a signatory to the Alaska Tribal Health Compact with the
U.S. Secretary of Health and Human Services and carries out federal programs for Alaska
Natives, American Indians and other eligible individuals, through Funding Agreements with the
Indian Health Service and the Bureau of Indian Affairs as authorized by, inter alia, the Indian
Health Care Improvement Act . . . and Titles V and IV of the Indian Self-Determination and
Education Assistance Act . . . .”); Docket 1 at 2, ¶ 4.
18
   See Docket 1 at 3, ¶ 5 (Compl.); see also Docket 1 at 2, ¶ 2 (“The United States of America is
a party defendant under the Federal Tort Claims Act.”); Docket 1 at 10, ¶¶ 26, 27 (“The United
States may be responsible for Tanana Chiefs Conference under the Federal Torts Claim Act.”)
(“The United States may be responsible for Tanana Tribal Council under the Federal Torts
Claim Act.”).
19
     See Docket 10 (Mot. to Dismiss).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 5 of 17
           Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 5 of 17
      II.     LEGAL STANDARDS

              A. Rule 12(b)(1) Motion

            The question of whether the United States has waived its sovereign

immunity under the FTCA is one of subject matter jurisdiction and may be

considered under Federal Rule of Civil Procedure 12(b)(1).20 Pursuant to Rule

12(b)(1), a defendant may attack a complaint for lack of subject matter jurisdiction

either by a “facial” or a “factual” attack.21             In a facial attack, the defendant

challenges the complaint by arguing that the complaint lacks jurisdiction “on [its]

face.”22 In a factual attack, a defendant presents extrinsic evidence to demonstrate

that the complaint lacks jurisdiction based on the facts of the case. 23 When

resolving a factual attack on jurisdiction, a court “need not presume the truthfulness

of the plaintiff’s allegations.”24 “Once the moving party has converted the motion

to dismiss into a factual motion by presenting affidavits or other evidence properly

brought before the court, the party opposing the motion must furnish affidavits or



20
  See McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988) (applying Rule 12(b)(1) to
motion to dismiss FTCA claim); see also Brownback, 141 S. Ct. at 749 & n.8 (2021) (holding
that when in a FTCA case “pleading a claim and pleading jurisdiction entirely overlap,” the
district court may dismiss the claim under Rule 12(b)(1) or Rule 12(b)(6), or both).
21
     White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).
22
 Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (quoting Safe Air for Everyone v.
Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).
23
  Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014); Wolfe, 392 F.3d at 362; Safe Air for
Everyone, 373 F.3d at 1039.
24
     Safe Air for Everyone, 373 F.3d at 1039 (citing White, 227 F.3d at 1242).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 6 of 17
             Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 6 of 17
other evidence necessary to satisfy its burden of establishing subject matter

jurisdiction.”25 “The plaintiff bears the burden of proving by a preponderance of the

evidence that each of the requirements for subject-matter jurisdiction has been

met.”26

              B. Shirk Analysis

           In Shirk v. United States ex rel. Department of the Interior, the Ninth Circuit

Court of Appeals laid out a two-step analytical test to determine whether the action

of a tribal employee falls within the ambit of Section 314, thereby subjecting the

United States to potential tort liability pursuant to the FTCA.27 First, a court “must

determine whether the alleged activity is, in fact, encompassed by the relevant

[ISDEAA] federal contract or agreement” between a tribe, tribal organization, or

Indian contractor and the United States.28 Second, a court “must decide whether

the allegedly tortious action falls within the scope of the tortfeasor's employment

under state law.”29 The scope of the relevant ISDEAA contract or agreement

“defines the relevant ‘employment’ for purposes of the scope of employment




25
  Safe Air for Everyone, 373 F.3d at 1039 (quoting Savage v. Glendale Union High Sch., 343
F.3d 1036, 1039 n.2 (9th Cir. 2003)).
26
     Leite, 749 F.3d at 1121 (citing Harris v. Rand, 682 F.3d 846, 851 (9th Cir. 2012)).
27
     773 F.3d 999 (9th Cir. 2014).
28
     Id. at 1006.
29
     Id.


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 7 of 17
            Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 7 of 17
analysis at step two.”30 As a tribal employee’s actions are covered by the FTCA

only if both prongs are met, a “plaintiff’s failure at either step is sufficient to defeat

subject matter jurisdiction.”31

                                         DISCUSSION

           The United States moves to dismiss the Complaint on the basis that Plaintiff

fails to satisfy both steps of the Shirk test. The United States presents a factual

attack by attaching multiple exhibits to its motion.32

           I.       Shirk Step One

           With regard to TCC’s potential liability, the United States asserts that the

TCC only provided “pass-through funding” to TTC, which was purportedly

operating the camp as an independent contractor.33 The United States points to

the Service Contract between TCC and TTC for the Culture Camp, which contains

an independent contractor provision.34 Because the FTCA expressly excludes



30
     Id.
31
  Id.; see 25 C.F.R. § 900.181 (“Indian contractor means . . . [a]ny other contractor that qualifies
as an ‘Indian contractor’ under the Indian Self-Determination Act.”).
32
  Docket 10-1 (TCC Articles of Incorporation), 10-2 (TCC Bylaws), 10-3 (Service Contract),
10-4 (TCC Funding Agreement), 10-5 (Culture Camp Flyer), 10-6 (TTC Self-Determination
Agreement), 10-7 (TTC FY2017 Cumulative Funding Report), 10-8 (Aff. of Doreen Deaton);
Docket 25-1 (Alaska Tribal Health Compact). Plaintiff characterizes the United States’ motion to
dismiss as a factual attack, which the United States does not rebut. Docket 20 at 6 (Opp.); see
generally Docket 25 (Reply).
33
     Docket 10 at 6 (Mot. to Dismiss).
34
  Docket 10 at 6 (Mot. to Dismiss) (citing Docket 10-3 at 4 ¶ 11 (Service Contract) (“[TTC] is an
independent contractor, not an employee of TCC.”)).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 8 of 17
                Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 8 of 17
coverage for acts or omissions of “contractors,” the United States contends that

TCC cannot be held liable pursuant to Section 314.35 As to TTC’s potential liability,

the United States contends that TTC’s Self-Determination Agreement and Annual

Funding Agreement do not “contain any mention of an agreement to use funding

for” a Culture Camp.36 As such, the United States concludes that TTC’s alleged

conduct did not result “from the performance of, or a failure to perform” a relevant

ISDEAA contract or agreement, thereby failing the first Shirk prong.37

          Plaintiff responds that the United States’ independent contractor argument

is an attempt to create “an artificial barrier” between TCC and TTC, when in fact,

“[TCC] and [TTC] administered the Culture Camp as a joint effort.”38 Plaintiff

identifies TCC’s Funding Agreement—which is a separate agreement from TTC’s

Self-Determination Agreement and Annual Funding Agreement—as the relevant

ISDEAA agreement, and notes that it expressly applies the FTCA to both TCC and

tribal villages, such as TTC.39


35
  Docket 10 at 6–7 (Mot. to Dismiss); see also Docket 25 at 2–4 (Reply) (citing Autery v. United
States, 424 F.3d 944, 956 (9th Cir. 2005)); 28 U.S.C. § 2671 (excluding “any contractor with the
United States” from the definition of “Federal agency” under the FTCA).
36
  Docket 10 at 6–7 (Mot. to Dismiss) (citing Docket 10-6 (TTC Self-Determination Agreement)
and Docket 10-7 (TTC FY2017 Cumulative Funding Report)). In its briefing, the United States
references TTC’s “Annual Funding Agreement” but attached a “Cumulative Funding Report.”
See Docket 10 at 6–7 (Mot. to Dismiss) (citing Docket 10-7).
37
     Docket 10 at 7 (Mot. to Dismiss).
38
     Docket 20 at 3 (Opp.).
39
 Docket 20 at 3, 11–13 (Opp.); see Docket 10-4 at 11–12 (§ 3.7.1 Federal Tort Claims Act
Coverage) (§ 15 Memorandum of Agreement with Member Villages) (TCC Funding Agreement).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 9 of 17
           Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 9 of 17
          Here, it appears that the relevant ISDEAA contract or agreement for both

TCC and TTC is the Tanana Chiefs Conference’s Funding Agreement with the

Indian Health Service for Fiscal Years 2015–2017 (“TCC’s Funding Agreement”).40

As both parties distinguish TCC and TTC in some manner, the Court will address

each in turn.

          With respect to TCC, the United States acknowledges that TCC employees

were carrying out certain aspects of the Culture Camp as authorized by TCC’s

Funding Agreement. According to the United States, “TCC provided administrative

and other support for the Camp . . . pursuant to Sections 3.1.17, 3.1.17.1, and

3.1.17.2 of TCC’s” Funding Agreement.41 For example, “TCC's behavioral health

and wellness and prevention staff attended the Native Village of Tanana's Culture

Camp and provided health and wellness programing for the children, and also

provided materials for use by the Camp staff.”42 Plaintiff, in part, alleges that TCC

employees present at the Culture Camp were negligent in supervising camp

youth.43 Accordingly, as the United States acknowledges that TCC employees



40
     See infra pp. 11–13; see also Docket 10-4 (TCC Funding Agreement).
41
  Docket 10 at 3 (Mot. to Dismiss) (citing Docket 10-8 at 5 (Aff. of Doreen Deaton)); Docket 10-
4 at 8–9 (§ 3.1.17 Behavioral Health Services) (§ 3.1.17.1. Community Based Services)
(§ 3.1.17.2 Prevention and Wellness Services) (TCC Funding Agreement).
42
  Docket 10-8 at 5, 6 ¶¶ 12, 16 (Aff. of Doreen Deaton) (“Under our Annual Funding
Agreement, TCC is obligated to provide covered health services to member Tribes who
delegate their federal health care shares to TCC . . . .”).
43
     See, e.g., Docket 1 at 5, 7 ¶¶ 13, 19 (Compl.).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 10 of 17
           Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 10 of 17
were acting pursuant to TCC’s Funding Agreement at the Culture Camp, that

alleged activity is encompassed within the relevant Funding Agreement. TCC’s

Funding Agreement itself also expressly applies the FTCA to any TCC employees

carrying out services such as those offered at the Culture Camp.44

          TCC’s Funding Agreement provides FTCA coverage to TTC’s employees as

well:

          Funds provided under this Agreement may be allocated to and
          expended by an Alaska Native Village ("Village") which is a party to
          this Agreement in accordance with the terms of the Compact, this
          Agreement, and a Memorandum of Agreement ("MOA'') approved by
          TCC and the Village. The Federal Tort Claims Act will apply to
          [programs, services, functions, and activities] carried out by the
          Village under such MOA and to the village and its employees to the
          same extent as if they had been carried out directly by TCC . . . TCC
          will be responsible for assuring compliance by the Village with the
          Compact, this Funding Agreement, and the MOA.45

          The United States identifies the Service Contract as the above-referenced

Memorandum of Agreement.46 The Service Contract, in turn, applies to the Culture

Camp, providing that TTC would “[c]oordinate, manage, and implement a Culture

Wellness Camp to include securing the site location and preparation, provide food

and lodging for participants, coordinate travel, provide sanitation, health and


44
   Docket 10-4 at 11 § 3.7.1 (“Pursuant to Article V, Section 3 [Federal Tort Claims Act
Coverage; Insurance] of the Alaska Tribal Health Compact, the Federal Tort Claims Act applies
to TCC's [programs, services, functions, and activities] under this Agreement . . . .”) (TCC
Funding Agreement).
45
  Docket 10-4 at 21 § 15 (Memorandum of Agreement with Member Villages) (TCC Funding
Agreement).
46
     Docket 25 at 2 (Reply).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 11 of 17
          Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 11 of 17
safety, and all logistical details.”47 At least some of the alleged tortious acts and

omissions of TTC employees plainly fall within the Service Contract, which was

incorporated into TCC’s Funding Agreement.48 Accordingly, the alleged activities

of TTC employees, including Mr. Adams’ provision of transportation services and

his hiring and supervision, are encompassed within TCC’s Funding Agreement.49

          Despite the clauses in TCC’s Funding Agreement expressly applying the

FTCA to TCC and TTC employees carrying out the Culture Camp, the United

States maintains that dismissal of this action under step one of Shirk is warranted

for three reasons.          First, the United States argues that neither TTC’s Self-

Determination Agreement nor TTC’s Annual Funding Agreement (which is

separate from TCC’s Funding Agreement) “contain any mention of an agreement




47
     Docket 10-3 at 1 (Service Contract).
48
  Docket 25 at 1–2 (Reply) (“As an initial matter, Plaintiff has alleged an incomplete evidentiary
record before the Court, suggesting that the motion to dismiss cannot be determined without the
Compact and Memorandum of Agreement approved by the Tanana Chiefs Conference (TCC)
and the Tanana Tribal Council (TTC). For the benefit of the Court, Defendant has attached the
Compact as Exhibit I, and points the Court to the previously submitted Exhibit C (Service
Contract between TCC and Native Village of Tanana) as the Memorandum of Agreement
referenced in the TCC’s Funding Agreement.”) (citing Docket 10-4 at 21 (§ 15 Memorandum of
Agreement with Member Villages) (TCC Funding Agreement)); Docket 10-3 (Service Contract).
49
  See, e.g., Docket 1 at 5–6, ¶ 14 (Compl.) (“Tanana Chiefs Conference and/or Tanana Tribal
Council jointly promoted and held the Culture & Wellness Camp. Tanana Chiefs Conference’s
and/or Tanana Tribal Council’s failures, include, among other things, the lack of adequate and
proper guidelines and planning for the Culture & Wellness Camp, the lack of adequate and
proper hiring and supervision of the Culture & Wellness Camp boat driver Eric Adams and other
employees with supervisory powers over Chantel Beetus, the lack of proper safeguards for the
protection of campers, and the ignoring of warning signs of inappropriate conduct and behavior
by Culture & Wellness Camp employees and/or agents and/or apparent agents.”).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 12 of 17
          Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 12 of 17
to use funding for a Culture and Wellness Camp . . . .”50 Even if that were the case,

the Court disagrees that TTC’s Self-Determination Agreement or TTC’s Annual

Funding Agreement is the relevant ISDEAA contract or agreement for Shirk

purposes.51 As previously discussed, the United States acknowledges that TCC

employees were carrying out aspects of TCC’s Funding Agreement at the Culture

Camp and incorporated the Service Contract between TCC and TTC, which

provided that TTC employees would principally implement the Culture Camp, into

TCC’s Funding Agreement.52 Based on this evidence, the Court has found that

TCC’s Funding Agreement is the relevant ISDEAA contract or agreement.

Second, the United States asserts that the funding that TCC received and passed

on to TTC was not “typical federal funding.”53 As the United States does not

provide any legal authority or meaningful analysis to support this proposition, it is

not exactly clear what point is being made. In any event, it is not apparent to the

Court that the precise source of federal funding for an ISDEAA agreement is



50
  Docket 10 at 6–7 (Mot. to Dismiss) (citing Docket 10-6 (TTC Self-Determination Agreement)
and Docket 10-7 (TTC FY2017 Cumulative Funding Report)).
51
  In its briefing, the United States references TTC’s “Annual Funding Agreement” but attached
a “Cumulative Funding Report.” See Docket 10 at 6–7 (Mot. to Dismiss) (citing Docket 10-7).
As such, the Court cannot evaluate the United States’ claim as to that agreement.
52
   See Docket 10 at 3 (Mot. to Dismiss) (“TCC provided administrative and other support for the
Camp, as it does for other similar village culture camps in the Interior Alaska Region, pursuant
to Sections 3.1.17, 3.1.17.1, and 3.1.17.2 of TCC’s IHS AFA (“Behavioral Health Services”).”)
(citing Docket 10-8 at 5 (Aff. of Doreen Deaton)); see also supra pp.11–12.
53
     Docket 10 at 6 (Mot. to Dismiss); Docket 25 at 3 (Reply).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 13 of 17
           Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 13 of 17
determinative.54 Third, the United States asserts that TTC is an independent

contractor not subject to the FTCA.55 The United States points to the Service

Contract itself, which contains a generic independent contractor provision.56

However, the United States attempts to rely on an inapposite independent

contractor case.57 None of the parties to that suit were “Indian tribe[s], tribal

organization[s] or Indian contractor[s],” all of which are covered by Section 314.58

Here, TTC is an Indian contractor—who is covered by the FTCA—not a private




54
   See, e.g., Manuel v. United States, No. 1:14-CV-665-LJO-BAM, 2014 WL 6389572, at *8
(E.D. Cal. Nov. 14, 2014) (“[T]he relevant inquiry for whether a Tribal employee is an employee
of the government under the ISDEAA is whether that Tribal employee is carrying out a self-
determination contract; the source of the funding for that Tribal employee's position is not
dispositive.”). Even though the court in Manuel relied, in part, on the district court opinion in
Shirk, which was later vacated by the Ninth Circuit on grounds not expressly addressing the
source of funding issue, the Court still finds the district court’s reasoning regarding the funding
source to be persuasive. See Shirk v. U.S. ex rel. Dep't of Interior, No. CV–09–1786–PHX–
NVW, 2010 WL 3419757, at *5 (D. Ariz. Aug. 27, 2010), vacated and remanded, 773 F.3d 999
(9th Cir. 2014).
55
     Docket 10 at 6 (Mot. to Dismiss); Docket 25 at 2–4 (Reply).
56
   Docket 25 at 2 (Reply) (“While TCC’s Funding Agreement indicates FTCA coverage for
villages implementing programs as an extension of TCC, the Service Contract demonstrates
that TTC implemented the Culture Camp as an independent contractor instead.”) (citing Docket
10-3 at 4 ¶ 11 (Service Contract)).
57
  Docket 25 at 4 (Reply) (citing Autery, 424 F.3d at 956); see also 28 U.S.C. § 2671 (excluding
“any contractor with the United States” from the definition of “Federal agency” under the FTCA).
58
  Pub. L. No. 101–512, Title III, § 314, 104 Stat. 1915, 1959–60 (1990) (found at 25 U.S.C. §
5321 note).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 14 of 17
           Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 14 of 17
contractor with the federal government—who is not.59 Accordingly, the Court finds

the United States’ arguments unpersuasive.

         In conclusion, Plaintiff alleges that TCC and/or TTC employees were

negligent in supervising, training, and hiring Culture Camp employees, and in

monitoring youth participants. Both TCC and TTC employees were carrying out

aspects of the Culture Camp, which were encompassed within the relevant

ISDEAA agreement, TCC’s Funding Agreement. Accordingly, the Court finds that

the first step of the Shirk analysis is satisfied.

         II.     Shirk Step Two

         Under the second Shirk step, a court “must decide whether the allegedly

tortious action falls within the scope of the tortfeasor's employment under state

law.”60 The United States asserts that “an employee perpetrating a sexual assault

cannot” be acting within his scope of employment under Alaska state law.61


59
   See, e.g., Demontiney v. U.S. ex rel. Dep't of Interior, Bureau of Indian Affs., 255 F.3d 801,
808 (9th Cir. 2001) (agreeing with Eighth Circuit Court of Appeals that “the purpose and policy
of the ISDEAA are best served if ‘Indian contractor’ is limited to a ‘tribe-related organization that
may itself enter into a self-determination contract, not a private party . . . that has been retained
to work on a project funded by a self-determination contract’” (quoting FGS Constructors, Inc. v.
Carlow, 64 F.3d 1230, 1234–35 (8th Cir. 1995))). As a federally recognized Indian tribe, TTC
could itself enter into a self-determination agreement. See Docket 10-8 at 3 ¶ 5 (Aff. of Doreen
Deaton).
60
     773 F.3d at 1006.
61
  Docket 25 at 6 (Reply) (citing D.W.J. v. Wausau Bus. Ins. Co., 192 F. Supp. 3d 1014 (D.
Alaska 2016) and VECO, Inc. v. Rosebrock, 970 P.2d 906 (Alaska 1999)). The United States
also asserts that TTC’s Self-Determination Agreement and Annual Funding Agreement did not
contain funding for Mr. Adams position, a boat operator, and, therefore, he could not be




Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 15 of 17
          Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 15 of 17
Plaintiff responds that it is inappropriate to determine in a 12(b)(1) motion whether

Mr. Adams was acting within the scope of his employment because this question

is “generally a fact-specific inquiry for a jury.”62 Plaintiff also responds that Mr.

Adams’ conduct “is not the sole basis of culpable conduct,” maintaining that her

claims of negligent supervision, training, and hiring of employees and negligent

monitoring of minor children against TCC and TTC are still actionable under Ninth

Circuit precedent.63

       The Court need not determine at this juncture whether there is a plausible

argument that Mr. Adams’ actions fall within the scope of his employment.64 This

is because Plaintiff has also pleaded negligent hiring and supervision claims and




“carrying out the contract or agreement” pursuant to Section 314. Docket 10 at 7–8 (Mot. to
Dismiss). However, as previously discussed, the Court disagrees that TTC’s Self-Determination
Agreement and Annual Funding Agreement are the relevant ISDEAA contracts or agreements.
See supra pp. 11–13.
62
  Docket 20 at 16 (Opp.) (“Concerning whether Eric Adams committed the sexual assault while
he was in the course and scope of his employment, that determination should not be made at
the Rule 12(b)(1) juncture. Under Alaska state law, whether conduct is within the scope of
employment is generally a fact-specific inquiry for a jury.”) (citing Ondrusek v. Murphy, 120 P.3d
1053, 1057 (Alaska 2005)).
63
   Docket 20 at 16 (Opp.) (citing Kearney v. United States, 815 F.2d 535 (9th Cir. 1987) (holding
intentional tort exception to FTCA did not apply when Government’s own negligence was
alleged proximate cause of injury)).
64
  Cf. Shirk, 773 F. 3d at 1007 (“Thus, a court could decide such a case at step two by stating
that there is no plausible argument that the employee’s actions fall within the scope of his
employment, where such employment is defined as carrying out a federal contract.”).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 16 of 17
        Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 16 of 17
the United States does not dispute that these FTCA claims may proceed under

Ninth Circuit precedent.65

                                       CONCLUSION

       In light of the foregoing, the United States’ Motion to Dismiss at Docket 10

is DENIED.



       DATED this 22nd day of March, 2021, at Anchorage, Alaska.


                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




65
  See Morrill v. United States, 821 F.2d 1426, 1427 (9th Cir. 1987 (holding FTCA exception for
claims arising out of sexual assault did not preclude imposition of liability on Government for
supervisory negligence); Kearney, 815 F.2d at 537; Bennett v. United States, 803 F.2d 1502,
1503 (9th Cir. 1986); see also Senger v. United States, 103 F.3d 1437, 1442 (9th Cir. 1996)
(holding Morrill still good law with respect to claim of negligent hiring and supervision).


Case No. 4:19-cv-00044-SLG, Beetus v. United States
Order re Motion to Dismiss
Page 17 of 17
        Case 4:19-cv-00044-SLG Document 26 Filed 03/22/21 Page 17 of 17
